228 S.W.3d 623 (2007)
Ken MIDKIFF et al., Appellants,
v.
Doyle CHILDERS and Missouri Department of Natural Resources; Union Pacific Railroad, Respondents.
No. WD 67371.
Missouri Court of Appeals, Western District.
July 24, 2007.
Bruce A. Morrison, Kathleen G. Henry, and Henry B. Robertson, St. Louis, for Appellants.
James K. Lowry, Scott T. Jansen, Jefferson City, for Childers and Missouri Department of Natural Resources.
Mary C. Bonacorsi, Mark A. Mattingly, St. Louis, for Union Pacific Railroad.
Mary M. Bonacorsi, Esq., Mark A. Mattingly, Esq., for Respondents, Union Pacific Railroad.
Before THOMAS H. NEWTON, P.J., HAROLD L. LOWENSTEIN, and RONALD R. HOLLIGER, JJ.
Prior report: 2006 WL 4606508.

ORDER
PER CURIAM.
Appellants, Ken Midkiff, James J. Wilson, and Pat Jones, appeal the decision of the trial court dismissing their lawsuit against Doyle Childers, the Missouri Department of Natural Resources, and Union Pacific Railroad Company.
*624 For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).